UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7054



In Re:   MARCO TERRELL HUTCHINSON,

                                                          Petitioner.




     On Petition for Writ of Mandamus.     (3:05-cr-00374-MBS)


Submitted:   November 16, 2007            Decided:   December 4, 2007


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marco Terrell Hutchinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marco Terrell Hutchinson petitions for a writ of mandamus

seeking an order compelling his criminal trial attorney and the

Government’s attorney to provide him with certain materials.            We

conclude that Hutchinson is not entitled to mandamus relief.

           Mandamus relief is available only when the petitioner has

a clear right to the relief sought.         In re First Fed. Sav. & Loan

Ass’n,   860 F.2d 135,   138   (4th    Cir.   1988).   Further,   only

exceptional circumstances amounting to a judicial usurpation of

power will justify the invocation of this extraordinary remedy.

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).

“Mandamus ‘has traditionally been used in the federal courts only

to confine an inferior court to a lawful exercise of its prescribed

jurisdiction or to compel it to exercise its authority when it is

its duty to do so.’”    United States v. Moussaoui, 333 F.3d 509, 516

(4th Cir. 2003) (quoting Will v. United States, 389 U.S. 90, 95

(1967)).   Mandamus may not be used as a substitute for appeal.         In

re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

           The relief sought by Hutchinson is not available by way

of mandamus.    Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.             We

dispense with oral argument because the facts and legal contentions




                                   - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -